Name: 2005/398/EC: Council Decision of 10 May 2005 on the conclusion of a Cooperation Agreement between the European Community and the Principality of Andorra
 Type: Decision
 Subject Matter: Europe;  European construction;  cooperation policy;  international affairs
 Date Published: 2005-05-28

 28.5.2005 EN Official Journal of the European Union L 135/12 COUNCIL DECISION of 10 May 2005 on the conclusion of a Cooperation Agreement between the European Community and the Principality of Andorra (2005/398/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 71, 137, 149, 150, 151, 152, 156, 159, 161 and 175 thereof, in conjunction with the second sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Community is determined to strengthen existing relations with Andorra, which are at present governed by an Agreement signed in Luxembourg on 28 June 1990, establishing a customs union. (2) Following the Council authorisation of 24 February 1997, the Commission has concluded negotiations with Andorra on an agreement which covers a wide range of sectors of cooperation. (3) In accordance with a Council Decision of 25/26 October 2004, and subject to its conclusion at a later date, the Agreement was signed on behalf of the European Community on 15 November 2004. (4) Certain tasks have been attributed to the Cooperation Committee established under the Agreement. The power to undertake these tasks on behalf of the Community should be delegated to the Commission. (5) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreement between the European Community and the Principality of Andorra is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Community, give the notification provided for in Article 14 of the Agreement (2). Article 3 1. The Community shall be represented in the Cooperation Committee set up under Article 9 of the Agreement by the Commission, assisted by the representatives of the Member States. 2. The position of the Community with regard to decisions to be taken by the Cooperation Committee shall be determined by the Commission, following consultation of the representatives of Member States. Done at Brussels, 10 May 2005. For the Council The President J. KRECKÃ  (1) Opinion of 22 February 2005 (not yet published in the Official Journal). (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. COOPERATION AGREEMENT between the European Community and the Principality of Andorra THE EUROPEAN COMMUNITY of the one part, THE PRINCIPALITY OF ANDORRA of the other part, RESOLVED to consolidate and extend the existing close relations between the European Community and the Principality of Andorra, CONSIDERING that trade relations between the European Community and the Principality of Andorra are governed by the Agreement in the form of an Exchange of Letters signed in Luxembourg on 28 June 1990, which establishes a customs union, CONSIDERING that European integration has made considerable progress since that date, CONSIDERING the exceptional situation of the Principality of Andorra, which is surrounded by the territory of the European Union but is not a member of it, CONSIDERING the desire of the Principality of Andorra to play a greater part in the current integration of Europe and therefore to expand the scope of its relations with the European Union, CONSIDERING that the European Community and the Principality of Andorra should conclude an agreement to provide the broadest possible basis for their cooperation in all areas of common interest within their fields of competence, HAVE AGREED AS FOLLOWS: PRINCIPLES Article 1 The European Community and the Principality of Andorra (hereinafter the Contracting Parties) undertake, within the limits of their respective powers, to cooperate on the broadest possible basis and to their mutual advantage in matters of common interest, and in particular the priority areas referred to in Articles 2 to 8. AREAS OF COOPERATION Article 2 Environment The Contracting Parties shall cooperate to protect and improve the environment with a view to sustainable development. Their cooperation shall cover the following areas: climate change, protection of nature and biodiversity, environment and health, management of natural resources and waste management. To this end, they shall seek to reconcile the conservation of the Pyrenean environment with economic development. The Contracting Parties shall cooperate, in a spirit of shared responsibility, to resolve the environmental problems confronting the Principality of Andorra and the Pyrenean regions of the European Community. They shall take account of the fact that certain problems, such as that of waste, are connected with the movement of goods and persons between their respective territories. The Contracting Parties shall, in particular, cooperate in the transfer and disposal of waste. In so far as its means allow, and provided such standards are relevant in terms of the protection of the environment and sustainable economic development in the Principality, the Principality of Andorra shall endeavour to adopt environmental standards equivalent to those of the European Community. The European Community shall, on request, cooperate with the Principality of Andorra to this end. The Contracting Parties shall study the feasibility and practicalities of involving the Principality of Andorra in such Community environmental programmes open to non-member countries as may be of interest to it. The European Community shall help establish cooperation between the European Environment Agency and the Principality of Andorra. Article 3 Communication, information and culture Within the scope afforded by Community initiatives and Andorran law, the Contracting Parties agree to undertake joint projects in the area of communication, information and culture in the spirit of Article 151 of the Treaty establishing the European Community. Such projects may include:  exchanges of information on topics of mutual interest in the fields of culture and information,  the organisation of cultural events,  cultural exchanges,  the conservation of the Andorran and Pyrenean architectural heritage and the restoration of monuments and sites,  the conservation and promotion of the Andorran and Pyrenean cultural heritage,  the establishment of cross-border research programmes on history, art and languages,  measures to preserve, enhance and disseminate the Catalan language,  the participation of the Principality of Andorra in European cultural projects. Article 4 Education, vocational training and youth Guided by Articles 149 and 150 of the Treaty establishing the European Community, the Contracting Parties shall undertake to cooperate in the field of education and vocational training with a view to helping create a European education area. The Contracting Parties shall study the feasibility and practicalities of involving the Principality of Andorra in such European Community education, vocational training and youth programmes as may be of interest to it. Article 5 Social and health issues The Contracting Parties shall undertake to study ways of strengthening coordination in social matters through exchanges of experts, cooperation between administrations, cooperation between businesses and training. The Contracting Parties shall use the same approach for the purposes of cooperating in the field of public health. The Contracting Parties shall avoid all discrimination based on nationality against workers who are nationals of the other party and legally resident on their respective territories with regard to working conditions, pay and redundancy. The Contracting Parties cooperation on labour issues shall cover, inter alia, the development of careers guidance services, planning and the promotion of employment at local and regional levels. Article 6 Trans-European networks and transport The Contracting Parties shall undertake to pursue their cooperation on trans European transport, energy and telecommunications networks and on transport in general. This cooperation shall be aimed, inter alia, at promoting the study of projects of common interest which show due regard for the Pyrenean environment. In their cooperation, the Contracting Parties shall be guided by the objectives set out in Articles 154 and 155 of the Treaty establishing the European Community. Article 7 Regional policy The Contracting Parties, each in accordance with its own legislation, hereby agree to step up their regional cooperation, in line with the European Communitys policy of cross-border, transnational and interregional cooperation. To that end, they shall encourage the following courses of action:  the study of a concerted approach to the development of the regions situated on the frontier between the European Community and the Principality of Andorra with a view to promoting a policy on the Pyrenees comparable to that on the Alps. Similarly, the European Community will offer the Principality of Andorra the possibility of taking part in future programmes of the Interreg type on the same terms as other non-member countries,  the organisation of visits and exchanges of officials and experts, with a view to exploring the scope for cooperation,  cooperation in matters of mountain policy, drawing on the Community policy aimed at ensuring continued and sustainable agricultural land use, economic development and the preservation of the countryside. Article 8 Other areas of cooperation The Contracting Parties may by mutual consent extend this Agreement by concluding agreements on specific matters. GENERAL PROVISIONS Article 9 1. A Cooperation Committee shall be responsible for administering this Agreement and ensuring that it is properly implemented. 2. For the purpose of the proper implementation of this Agreement, the Contracting Parties shall exchange information and, at the request of either Party, shall hold consultations within the Cooperation Committee. 3. The Cooperation Committee shall draw up its rules of procedure. 4. The Cooperation Committee shall be composed, on the one hand, of representatives of the European Community and, on the other, of representatives of the Principality of Andorra. 5. The Cooperation Committee shall take decisions by common accord. 6. The Cooperation Committee shall be chaired by each of the Contracting Parties in turn, in accordance with the arrangements to be established in its rules of procedure. 7. The Cooperation Committee shall meet by common accord at the request of either of the Contracting Parties. The Cooperation Committees rules of procedure shall specify the practical arrangements for the organisation of meetings. Article 10 The Contracting Parties agree that any dispute arising between them over the implementation or interpretation of this Agreement shall be submitted to the Cooperation Committee. Article 11 This Agreement shall be concluded for an unlimited period. Article 12 Either Contracting Party may denounce this Agreement by notifying the other Contracting Party in writing. In that case, the Agreement shall cease to have effect six months after the date of such notification. Article 13 This Agreement shall apply, on the one hand, to the territories to which the Treaty establishing the European Community is applied and under the conditions laid down in that Treaty and, on the other, to the territory of the Principality of Andorra. Article 14 This Agreement shall be approved by the Contracting Parties in accordance with their own procedures. This Agreement shall enter into force on the first day of the second month following notification that the procedures referred to in the first subparagraph have been complied with. Article 15 1. This Agreement shall be drawn up in duplicate in the Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Polish, Portuguese, Slovak, Slovene, Spanish, Swedish and Catalan languages, each of these texts being equally authentic. 2. The Maltese language version shall be authenticated by the Contracting Parties on the basis of an exchange of letters. It shall also be authentic, in the same way as for the languages referred to in paragraph 1. Hecho en Bruselas, el quince de noviembre de dos mil cuatro. V Bruselu dne patnÃ ¡ctÃ ©ho listopadu dva tisÃ ­ce Ã tyÃ i. UdfÃ ¦rdiget i Bruxelles, den femtende november to tusind og fire. Geschehen zu BrÃ ¼ssel am fÃ ¼nfzehnten November zweitausendundvier. Kahe tuhande neljanda aasta novembrikuu viieteistkÃ ¼mnendal pÃ ¤eval BrÃ ¼sselis. 'Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã ´Ã ­Ã ºÃ ± ÃÃ ­Ã ½Ã Ã µ Ã Ã ¿Ã µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã Ã ­Ã Ã Ã µÃ Ã ±. Done at Brussels on the fifteenth day of November in the year two thousand and four. Fait Ã Bruxelles, le quinze novembre deux mille quatre. Fatto a Bruxelles, addÃ ¬ quindici novembre duemilaquattro. BriselÃ , divi tÃ «kstoÃ ¡i ceturtÃ  gada piecpadsmitajÃ  novembrÃ «. PasiraÃ ¡yta du tÃ «kstanÃ iai ketvirtÃ ³ metÃ ³ lapkriÃ io penkioliktÃ dienÃ Briuselyje. Kelt BrÃ ¼sszelben, a kÃ ©tezer-negyedik Ã ©v november havÃ ¡nak tizenÃ ¶tÃ ¶dik napjÃ ¡n. MagÃ §mul fi Brussel fil-Ã §mistax il-jum ta' Novembru tas-sena elfejn u erbgÃ §a. Gedaan te Brussel, de vijftiende november tweeduizendvier. SporzÃ dzono w Brukseli dnia piÃtnastego paÃ ºdziernika dwa tysiÃ ce czwartego roku. Feito em Bruxelas, em quinze de Novembro de dois mil e quatro. V Bruseli pÃ ¤tnÃ ¡steho novembra dvetisÃ ­cÃ ¡tyri. V Bruslju, petnajstega novembra leta dva tisoÃ  Ã ¡tiri. Tehty BrysselissÃ ¤ viidentenÃ ¤toista pÃ ¤ivÃ ¤nÃ ¤ marraskuuta vuonna kaksituhattaneljÃ ¤. Som skedde i Bryssel den femtonde november tjugohundrafyra. Fet a Brussel les el dia quinze de novembre de l'any dos mil quatre. Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Per la Comunitat Europea Per la Principat d'Andorra